DETAILED ACTION
This action is responsive to the application filed on March 30, 2020, which claims priority from provisional application 62/826,912 filed on March 29, 2019.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 30, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on March 30, 2020 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: The specification does not contains the CROSS-REFERENCE TO RELATED APPLICATIONS area. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
  	With respect to claim 17, the claim is directed to a system. As recited, claim 17 merely comprising “a data update module”. A reasonable interpretation is that the system comprises only software and/or program instructions. Software and computer programs per se do not fall within any category of patent-eligible subject matter under 35 U.S.C. § 101. See "Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101" (August 2009).  Such claimed computer programs do 
Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory subject matter, such as “A system for remotely updating certified software from a source to an airplane comprising: a hardware processor; a memory;” which the examiner could interpret the claim define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized. The Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 2106.
  	With respect to claims 18-20, as being dependents on claim 17, fail to provide remedy for the deficiency suffered by claim 17, thus also reject under 35 U.S.C. 101 subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
  	Claim 1 recites the limitation "encrypting the communications link between the source and the data update module to form a secure tunnel" in lines 3-4.  There is no a previous “communication link” mentioned in the language. The limitation should have recited “the wireless communication link” There is insufficient antecedent basis for this limitation in the claim.   	Claim 1 recites the limitation "performing a load assurance check on a portion of the transmitted update file to confirm integrity of the transmitted file when the credentials of the source are verified" in lines 7-8.  There is no a previous “transmitted update file” mentioned in the language. The limitation should have recited “the transmitted software update file” The same applies for “transmitted file” There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "immediately activating the uploading of the certified software when the file integrity is verified, the activating occurring automatically and being devoid of human intervention" in lines 9-10.  There is no a previous “file” mentioned in the language. The limitation should have recited “the software update file” There is insufficient antecedent basis for this limitation in the claim.
  	Claim 7 recites the limitation "further comprising sending a validation message from the data update module notifying the source of a final disposition of the software update." in lines 1-2.  There is no a previous “software update” mentioned in the language. There is insufficient antecedent basis for this limitation in the claim. 	Claim 8 recites the limitation "wherein the uploading includes at least one of uploading new software, updating old software, and deactivating at least a portion of the software update." in lines 1-2.  There is no a previous “software update” mentioned in the language. There is insufficient antecedent basis for this limitation in the claim.
   	Claim 9 recites the limitation "encrypting the communications link between the source and the data update module to form a secure tunnel" in lines 5-6.  There is no a previous “communication link” mentioned in the language. The limitation should have recited “the wireless communication link” There is insufficient antecedent basis for this limitation in the claim.  	Claim 9 recites the limitation "performing a load assurance check on a portion of the transmitted update file to confirm integrity of the transmitted file when the credentials of the source are verified" in lines 9-10.  There is no a previous “transmitted update file” mentioned in the language. The limitation should have recited “the transmitted software update file” The same applies for “transmitted file” There is insufficient antecedent basis for this limitation in the claim.
  	Claim 9 recites the limitation "immediately activating the uploading of the certified software when the file integrity is verified, the activating occurring automatically and being devoid of human intervention" in lines 11-12.  There is no a previous “file” mentioned in the language. The limitation should have recited “the software update file” There is insufficient antecedent basis for this limitation in the claim.  	Claim 15 recites the limitation "further comprising sending a validation message from the data update module notifying the source of a final disposition of the software update." in lines 1-3.  There is no a previous “software update” mentioned in the language. There is insufficient antecedent basis for this limitation in the claim.wherein the uploading includes at least one of uploading new software, updating old software, and deactivating at least a portion of the software update." in lines 1-3.  There is no a previous “software update” mentioned in the language. There is insufficient antecedent basis for this limitation in the claim.  	Claim 17 recites the limitation "a wireless communications link forming an encrypted tunnel between the source and the data module placed on the airplane;" in lines 5-6.  There is no a previous “data module” mentioned in the language. The limitation should have recited “the data update module” There is insufficient antecedent basis for this limitation in the claim.   	Claim 17 recites the limitation "wherein the data update module is configured to (i) verify credentials of the source via the data update module when a software update file is transmitted and (ii) perform a load assurance check on a portion of the transmitted update file to confirm integrity of the transmitted file when the credentials of the source are verified;" in lines 7-10.  There is no a previous “transmitted update file” mentioned in the language. The limitation should have recited “the transmitted software update file”. The same applies for “the transmitted file” There is insufficient antecedent basis for this limitation in the claim.  	Claim 17 recites the limitation "wherein the data update module immediately activates the uploading of the certified software update when the file integrity is verified, the activating occurring automatically and devoid of human intervention." in lines 11-13.  There is no a previous “uploading” and “certified software update” mentioned in the language. In regards “certified software update” the preamble does mention to “updating certified software” however is not the same. There is insufficient antecedent basis for a file transmitted”, “transmitted update file”, “transmitted file” and “file”. Are these files the same? Further clarification is required. For examination purpose the Examiner will interpreted these files to be the same.  	Dependent claims 2-8, 10-16 and 18-20 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.
  	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no a clear description in the disclosure indicating how the data update module forms a path to only 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker et al. (US Pub. No. 2016/0328978 – hereinafter Ramaker) in view of Johnson et al. (US Pub. No. 2012/0216286 – hereinafter Johnson).
   	With respect to claim 1, Ramaker teaches a method for remotely uploading certified software from a source to a data update module on an asset via a wireless communications link (see figures 1-2 (and related paragraphs) and abstract, providing a data update to an aircraft including requesting a data update related to a route to be flown by the aircraft, receiving flight procedure data in a data update into a , the method comprising:    	encrypting the communications link between the source and the data update module to form a secure tunnel (see paragraph [0022], dynamically updating additional information such as airline or company-specific data.  By way of non-limiting example, such company-specific data can include commonly used flight plans or routes.  Such information could also be stored in the database component 140 or supplemental database component 144.  It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update.  For example, the system may include a security module configured to check authenticity of the flight procedure data in the data update. The term "authenticity" as used herein refers to the genuineness of the communication.  By way of non-limiting examples, checking for authenticity may include checking the flight procedure data to avoid malicious content or to prevent spoofing and denial of service attacks).   	Ramaker is silent to disclose:  	verifying credentials of the source via the data update module when a software update file is transmitted;  	performing a load assurance check on a portion of the transmitted update file to confirm integrity of the transmitted file when the credentials of the source are verified; and  	immediately activating the uploading of the certified software when the file integrity is verified, the activating occurring automatically and being devoid of human intervention.  	However, in an analogous art, Johnson teaches:  	verifying credentials of the source via the data update module when a software update file is transmitted (see figure 2 and paragraphs [0026]-[0033], the method proceeds to 220 with computing a first security file from the file for transmittal. The ground unit, using the integrity checking website, computes a first ground security file from the file.  As the term is used herein, a "security file" comprises a file or code that is used for validating whether a transferred file is related to or a copy of the original file.  Examples of a security file include a hash code computed with a hash function, an encrypted passcode, a shared secret key, a checksum or cyclic redundancy check (CRC), a signature, a Message Authentication Code (MAC), or the like. A hash code is computed using a standard hash function from the National Institute of Standards and Technology (NIST). The method proceeds to 230 with uplinking the file for transmittal to the remote vehicle.  As used herein, the term "uplinking" refers to transmittal from the ground unit to the remote vehicle while "downlinking" refers to transmittal from the remote vehicle to the ground unit.  In one embodiment, uplinking is performed via a wireless communication link. In other embodiments, such as where aircraft 110 has landed, the uplinking may be performed via a wired connection between the ground unit and remote vehicle. At this point, the remote vehicle has received the file from the ground unit, but because the file has not been verified, the remote vehicle does not yet utilize the information in the file.  In one embodiment, the file is temporarily stored in a memory, but not yet loaded into permanent storage, until the verification described  	performing a load assurance check on a portion of the transmitted update file to confirm integrity of the transmitted file when the credentials of the source are verified (see figures 2-3 and paragraphs [0026]-[0035], the method proceeds to 240 with generating a second security file from the file for transmittal as received at the remote vehicle and to 250 with downlinking the second security file to the ground unit. The method then proceeds to 260 performing an integrity check by comparing the first security file with the second security file. The integrity check is performed via the remote integrity checking website. The integrity check verifies whether the first and second security files match, or otherwise correlate as expected. When the integrity of the file received at the remote vehicle is verified (confirmed at block 270), the method proceeds to 272 with uplinking an authentication message to the remote vehicle. As used herein, an authentication message is any message that indicates the received file was validated as a copy of the original file. The authentication message includes an encrypted passcode. The remote vehicle would decrypt the passcode using, for example, a shared secret key, to determine whether the received file is valid.  In another embodiment, the authentication message is a database letter ("db letter") such as those used for aircraft certification. The db letter indicates that the correct file has been uploaded and acts as a `bill of lading` or `permission to go ahead` for the remote vehicle to load the file.  In such an embodiment, the remote vehicle and the ground unit do not need to share secret keys or compute or check hashes.  When the authentication message is received at the remote vehicle, the method proceeds to 274, with accepting the uplinked file. That is, the remote vehicle loads the file to storage device 120 and/or database 122. When the  and   	immediately activating the uploading of the certified software when the file integrity is verified, the activating occurring automatically and being devoid of human intervention (see figures 2 and 4 (and related paragraphs), validating/verifying the file integrity in order to determine whether or not to accept (i.e. activate) the uplinked file (e.g. see blocks 270, 272, 274 and 276)).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ramaker’s teaching, which set forth a method of providing a data update to an aircraft, by verifying credentials of the source and confirming integrity of the transmitted file as suggested by With respect to claim 2, Ramaker and Johnson teach wherein the source is a ground unit (Ramaker, see figure 1 and paragraph [0016], ground station 32. Johnson, see figure 1 and paragraphs [0027], [0045], ground unit 140).  	With respect to claim 6, Johnson teaches wherein the load assurance check includes at least one of a check-sum and a hash function (see paragraph [0002], typically, a database file is uploaded along with its checksum to the aircraft.  The onboard system computes a second checksum of the database and compares it to the uploaded checksum.  A disparity between the two checksums may indicate noise or that an error has occurred. See paragraph [0028], the method proceeds to 220 with computing a first security file from the file for transmittal.  In one embodiment, the ground unit, using the integrity checking website, computes a first ground security file from the file.  As the term is used herein, a "security file" comprises a file or code that is used for validating whether a transferred file is related to or a copy of the original file.  Examples of a security file include a hash code computed with a hash function, an encrypted passcode, a shared secret key, a checksum or cyclic redundancy check (CRC), a signature, a Message Authentication Code (MAC), or the like.  In one embodiment, a hash code is computed using a standard hash function from the National Institute of Standards and Technology (NIST)).  	With respect to claim 7, Johnson teaches further comprising sending a validation message from the data update module notifying the source of a final disposition of the software update (see paragraph [0035], as illustrated in FIG. 3, an With respect to claim 8, Ramaker teaches wherein the uploading includes at least one of uploading new software, updating old software, and deactivating at least a portion of the software update (see abstract, paragraphs [0011], [0015], With respect to claims 9-10 and 14-16, the claims are directed to a tangible computer-readable medium that corresponds to the method recited in claims 1-2 and 6-8, respectively (see the rejection of claims 1-2 and 6-8 above; wherein Ramaker also teaches such a medium in paragraph [0024]).  	With respect to claims 17-18 and 20, the claims are directed to a system that corresponds to the method recited in claims 1-2 and 6, respectively (see the rejection of claims 1-2 and 6 above; wherein Ramaker also teaches such a system in figures 2-3). Examiner notes: independent claim 17 contains same rationale of independent claim 1, however it is noted the claim language further limits an interaction between a source and an airplane, which is also taught by the prior arts. For example, see Ramaker figure 1).
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker et al. (US Pub. No. 2016/0328978) in view of Johnson et al. (US Pub. No. 2012/0216286) and further in view of Kimberly (US Pub. No. 2015/0356319).  	With respect to claim 3, Ramaker in view of Johnson is silent to disclose wherein the verifying includes security/trusted source validation.  	However, in an analogous art, Kimberly teaches wherein the verifying includes security/trusted source validation (see paragraphs [0051], [0053], [0063], [0079], [0084], security information 140 may be signed with security information digital signature 142 to identify the source of security information 140 in a known manner.  For example, security information 140 for software part 112 may be generated by trusted security information 140 may be signed with security information digital signature 142 to identify trusted entity 144 as the source of security information 140.  Security information 140 that is signed with security information digital signature 142 may be referred to as signed security information 146).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Ramaker and Johnson, which set forth a method of providing a data update to an aircraft, by implementing a security/trusted source validation as suggested by Kimberly, as Kimberly would provide a functionality to use security information using a digital signature in order to identify a trusted entity.  	With respect to claim 11, the claim is directed to a tangible computer-readable medium that corresponds to the method recited in claim 3, respectively (see the rejection of claim 3 above).  	With respect to claim 19, the claim is directed to a system that corresponds to the method recited in claim 3, respectively (see the rejection of claim 3 above).
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker et al. (US Pub. No. 2016/0328978) in view of Johnson et al. (US Pub. No. 2012/0216286) and further in view of Butz et al. (US Pub. No. 2004/0056766 – hereinafter Butz).  	With respect to claim 4, Ramaker in view of Johnson is silent to disclose wherein at least one data update module performs security checking for all aircraft critical function control modules or data processing unit.  	However, in an analogous art, Butz teaches wherein at least one data update module performs security checking for all aircraft critical function control modules or data processing unit (see paragraphs [0019], the system 10 is also capable of transmitting (i.e., uploading and/or downloading) engine control data between the airline operator or a data service provider and the ECU 14 using the wireless communication means.  For example, when the wireless communication link 38 is established between the remote communication unit 34 and the local communication unit 36, data messages containing ECU data, such as ECU software updates, can be sent to the local communication unit 36 by the airline operator or data service provider.  These messages are transferred from the local communication unit 36 to the ECU 14 through the fifth data bus 40, the aircraft data acquisition unit 20, the second data bus 26, the aircraft data processor unit 18, and the first data bus 24 using destination codes that are processed by the local communication unit 36.  As an alternative to using intermediate avionics equipment (i.e., the aircraft data processor unit 18 and the aircraft data acquisition unit 20), the ECU data messages could be transferred from the local communication unit 36 to the ECU 14 via an optional seventh data bus 44 directly connected between the ECU 14 and the local communication unit 36.  Upon successful completion of the data transfer and storage in the ECU memory, a message confirming the successful data transfer is transmitted from the ECU 14 to the airline operator or data service provider via the wireless communication link 38.  A checksum value of the new ECU memory contents or other verification method could be part of the confirmation message.  This process can be used to upload not only ECU software updates, but also adjustment values for engine control logic and information for future With respect to claim 5, Ramaker in view of Johnson is silent to disclose wherein each data update module forms a path to only one corresponding aircraft critical function control module or data processing unit.  	However, in an analogous art, Butz teaches wherein each data update module forms a path to only one corresponding aircraft critical function control module or data processing unit (see figure 1 and paragraphs [0015]-[0016], the aircraft data processor unit 18 also receives fault data from the ECU 14 via the first data bus 24.  .
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Ramaker and Johnson, which set forth a method of providing a data update to an aircraft, by identifying affected modules as suggested by Butz, as Butz would assure module functionalities are properly running, thus identify any faults among them. 	With respect to claims 12-13, the claims are directed to a tangible computer-readable medium that corresponds to the method recited in claims 4-5, respectively (see the rejection of claims 4-5 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Cantaloube (US Pub. No. 2017/0308371) uses a method to validate an update file of at least one set of computer data of a piece of avionics equipment of an aircraft.  The processing method is implemented within a processing system comprising a mobile terminal independent of the aircraft, an update unit integrated into the aircraft, and a database separate from the aircraft and the mobile terminal, and comprises obtaining a computed message digest, the computed message digest resulting from the application, by the update unit, of a cryptographic hash function to the update file, obtaining a reference message digest, the reference message digest being acquired by the mobile terminal by secure access to a database comprising the reference message digest, and .
  	Abraham et al. (US Pub. No. 2013/0318357) a secure software update provides an update utility with an update definition, a private encryption key and a public signature key to a target device.  A software update package is prepared on portable media that includes an executable update program, a checksum for the program that is encrypted with a symmetrical key, an encrypted symmetrical key that is encrypted with a public encryption key and a digital signature prepared with a private signature key. The update process authenticates the digital signature, decrypts the symmetrical key using the private encryption key, and decrypts the checksum using the symmetrical key.  A new checksum is generated for the executable update program and compared to the decrypted checksum.  If inconsistencies are detected during the update process, the process is terminated.  Otherwise, the software update can be installed with a relatively high degree of assurance against corruption, viruses and third party interference (see abstract).  	Lawson et al. (US Pub. No. 2013/0036103) set forth a method for validating software parts on an aircraft.  A first hash value is calculated for a software part on the aircraft.  A determination is made on the aircraft as to whether the first hash value matches a second hash value from a software integrity data structure stored on the aircraft.  The software integrity data structure comprises the hash values that are not determined on the aircraft for the software parts used by the aircraft.  A validation status is provided based on whether the first hash value matches the second hash value.  An 
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to ANIBAL RIVERA whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192